Sanderson, J.
The defendant was convicted of being an idle and disorderly person. The exceptions argued relate to the rulings of the trial judge on questions asked by the defendant’s counsel in cross-examination of the witness Kosdras; to the refusal by the judge to give two requests for rulings, and to direct a verdict for the defendant.
There was ample evidence to justify the jury in convicting *482the defendant of the crime charged, and no good purpose would be served in summarizing it. Commonwealth v. Diamond, 248 Mass. 511. The defendant, in cross-examinatian of officer Byron, brought out the fact that he had information, about the idle and disorderly charge, to which he did not testify in direct examination because the evidence would not be competent and it would not be fair to the defendant to state what this information was. The defendant requested the judge to make certain rulings to the effect that evidence, that a witness had knowledge not imparted to the jury, should not be considered by them; that they should ignore any statements of Byron in regard to knowing something about the defendant which it would be unfair to tell, and that they should not consider any inferences from a statement to that effect by the witness. The evidence having been brought out by the defendant and permitted to remain in the case without objection, the defendant was not entitled to these rulings; but the judge gave them, in substance, when he charged the jury that they must decide the case upon the evidence of witnesses on the witness stand and inferences to be drawn from that evidence; and that if there was something else that might have been stated, they were to draw no inference as to what that might be, because it was not in evidence, but that they were to take what was in evidence and from that and the inferences to be drawn from it, determine the issue. His ruling, that the jury might draw inferences from the defendant’s acts in determining whether the defendant was an idle and disorderly person, was free from error.
It appeared that there had been a complaint against the witness Kozdras in the lower court; that she was not sentenced, and that there was no case pending against her when she testified in the Superior Court. The judge properly excluded questions concerning the contents of the complaint against her without the production of a copy of the record. Commonwealth v. Lyden, 113 Mass. 452. Counsel was permitted to inquire whether any inducements or promises were made in connection with the witness’s testimony, either *483in the lower or the Superior Court, and the judge rightly excluded questions relating to her expectation that as a result of her testimony in the Superior Court there would be no proceedings against her or sentence, when it appeared that there was no pending case against her. The inquiry whether, in the witness’ opinion, she got out of her case in the lower court as a result of her testifying against the defendant there, was properly excluded. It did not appear that any promises or inducements had been made to her, and the question called for immaterial evidence.

Exceptions overruled.